215 F.2d 817
James P. MITCHELL, Secretary of Labor, United StatesDepartment of Labor, Appellant,v.HORSE-SHOE MILLS, Inc. a Corporation, et al.
No. 15136.
United States Court of Appeals, Eighth Circuit.
Sept. 30, 1954.

Appeal from the United States District Court for the Eastern District of Arkansas.
Stuart Rothman, Sol., U.S. Department of Labor, Bessie Margolin, Chief, Appellate Section, U.S. Department of Labor, Washington, D.C., and Earl Street, Regional Atty., U.S. Department of Labor, for Appellant.
Bridges & Young, Pine Bluff, Ark., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed, on motion of appellant.